IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


EDWIN M. FISCHL,                     : No. 96 WAL 2020
                                     :
                   Petitioner        :
                                     : Petition for Allowance of Appeal
                                     : from the Order of the Superior Court
            v.                       :
                                     :
                                     :
AXA LIFE INSURANCE COMPANY, THE      :
EQUITABLE OF COLORADO, INC., THE     :
EQUITABLE LIFE ASSURANCE SOCIETY     :
OF THE UNITED STATES, AXA            :
ADVISORS, LLC., JOHN WALDRON,        :
SOURCE CAPITAL, LTD., PHILIP         :
SCHULTE, RJL GROUP LTD., ROBERT J.   :
LINKOWSKI, STEVE LINKOWSKI,          :
EQUITABLE OF COLORADO INC.-RJL       :
GROUP, AXA EQUITABLE LIFE            :
INSURANCE COMPANY, AXA ADVISORS-     :
SPAGIARE FINANCIAL, BUCHANAN         :
INGERSOLL P.C.,                      :
                                     :
                   Respondents       :

EDWIN M. FISCHL,                     : No. 97 WAL 2020
                                     :
                   Petitioner        :
                                     : Petition for Allowance of Appeal
                                     : from the Order of the Superior Court
            v.                       :
                                     :
                                     :
AXA LIFE INSURANCE COMPANY,          :
EQUITABLE OF COLORADO, INC.-RJL      :
GROUP, JOHN WALDRON, PHILIP          :
SCHULTE, AXA ADVISORS-SPAGIARE       :
FINANCIAL,                           :
                                     :
                   Respondents       :

EDWIN FISCHL, III, PET.              : No. 98 WAL 2020
                                     :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
BUCHANAN INGERSOLL & ROONEY,                :
P.C., BUCHANAN INGERSOLL PC,                :
LAWRENCE KUREMSKY, ESQUIRE, PNC             :
BANK, ANDREA FISCHL, EDWIN C.               :
FISCHL, MARTA FISCHL, AND                   :
JACQUELINE EASLEY,                          :
                                            :
                     Respondents            :


                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of September, 2020, the Petition for Allowance of Appeal

is DENIED.




                  [96 WAL 2020, 97 WAL 2020 and 98 WAL 2020] - 2